Citation Nr: 9910766	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-20 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant's income for Department of Veterans 
Affairs purposes exceeded the maximum permitted for 
entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1945.  He died in September 1981.  The appellant is his 
surviving spouse, who had been in receipt of improved death 
pension benefits.  

In February 1996 the Department of Veterans Affairs (VA) 
Regional Office, Detroit, Michigan, terminated the 
appellant's award of improved death pension effective 
February 1, 1995, due to excess income including Social 
Security benefits.  This action resulted in an overpayment 
reportedly in the amount of $1,632.  The appellant disagreed 
with that decision.  In April 1998 her award was reinstated 
for February 1995 since her Social Security benefits had 
initially been received during that month.  This action 
reduced the overpayment by $136 to $1,496.  In June 1998 the 
Regional Office Committee on Waivers and Compromises granted 
the appellant's request for waiver of recovery of that 
indebtedness.  The case is now before the Board for appellate 
consideration.

The record discloses that prior overpayments had been created 
in the appellant's account in 1994 and 1995 with an 
outstanding balance reported to be $2,304 as of January 1996.  
In December 1998 the appellant's representative raised the 
issue of the validity of the prior overpayments.  This matter 
is not in an appellate status and is referred to the regional 
office for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The appellant had been in receipt of improved death 
pension benefits as surviving spouse of the veteran for a 
number of years.

3.  As of 1995 her award was based on a company pension of 
some $3,400 per year plus a small amount of interest.  

4.  In August 1995 the regional office received information 
from the Social Security Administration that the appellant 
was in receipt of monthly Social Security benefits of $752.  

5.  In February 1996 the regional office terminated the 
appellant's award of improved death pension effective 
February 1, 1995, due to excess income.  

6.  In July 1997 the appellant informed the regional office 
that her initial check for Social Security benefits had been 
received in February 1995.  

7.  In April 1998 the regional office reinstated the 
appellant's award of improved death pension for the month of 
February 1995.  Her award was again terminated effective 
March 1, 1995, due to excess income including her Social 
Security benefits.  

8.  The evidence establishes that the appellant's net 
countable income for VA purposes as of February 1995 was in 
excess of $5,386.  


CONCLUSION OF LAW

The appellant's award of improved death pension benefits was 
properly terminated effective March 1, 1995, due to excess 
income.  38 U.S.C.A. §§  1503, 1541, 5107 (West 1991); 
38 C.F.R. §§  3.23, 3.271, 3.272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. §  5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that she has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  

The maximum annual rate of improved death pension for a 
surviving spouse with no dependents was $5,386 effective as 
of December 1994.  38 U.S.C.A. §  1541; 38 C.F.R. § 3.23(a).

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  

For improved death pension purposes, payments of any kind 
from any source are counted as income in the year in which 
received unless specifically excluded.  38 U.S.C.A. §  1503;  
38 C.F.R. § 3.271.

There will be excluded from a surviving spouse's annual 
income amounts equal to amounts paid by the surviving spouse 
for unreimbursed medical expenses to the extent that such 
amounts exceed 5 percent of the applicable maximum annual 
pension rate for the spouse as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g).  

In this case, as noted previously, as of 1995, the appellant 
had been in receipt of improved death pension based on a 
company pension of $3,400 per year plus a small amount of 
interest.  However, in August 1995 the regional office 
received information from the Social Security Administration 
that she was in receipt of Social Security benefits of $752 
per month or $9,024 per year.  Accordingly, in February 1996 
the regional office terminated the appellant's award of 
improved pension effective February 1, 1995, due to excess 
income.  The appellant later advised the regional office that 
she had received her initial Social Security benefits check 
in February 1995.  In April 1998 her award of improved death 
pension was reinstated for the month of February 1995 and the 
award was again terminated effective March 1, 1995, due to 
excess income under the end-of-the month rule.  38 C.F.R. 
§ 3.660.  The Board has reviewed the calculations of the 
regional office in computation of the appellant's net 
countable income as of February 1995 and finds that her 
countable income was well in excess of the maximum permitted 
for entitlement to improved death pension of $5,386, even 
with consideration of the reported unreimbursed medical 
expenses and last expenses of $537. Accordingly, under the 
circumstances, it follows that the appellant's award of 
improved death pension was properly terminated effective 
March 1, 1995, due to excess income.  38 U.S.C.A. §§ 1503, 
1541; 38 C.F.R. §§  3.23, 3.271, 3.272.  

The appellant has maintained that after she began receiving 
her Social Security benefits in February 1995 she returned 
all improved death pension checks to the VA and she has 
maintained that there should therefore not be an overpayment 
for 1995.  In this regard, the record reflects that the 
appellant did return a number of improved death pension 
checks to the VA in 1995, reportedly totaling $1,258.  
However, as noted previously, recovery of the overpayment of 
improved death pension created by the January 1996 award 
action that terminated the appellant's award effective in 
February 1995 (the effective date was later changed to March 
1995) was waived by the Regional Office Committee on Waivers 
and Compromises in June 1998.  Thus, the question of whether 
that overpayment was properly created is moot.

The Board has carefully reviewed the entire record in this 
case, including the testimony provided by the appellant at 
the July 1997 hearing on appeal; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. §  5107.


ORDER

The appellant's countable income for VA purposes exceeded the 
maximum permitted for entitlement to improved death pension 
as of February 1995.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

